DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first response to non-final filed on October 5, 2021.
Claims 1, 11, and 14 have been amended and are hereby entered.
Claim 13 has been cancelled.
Claims 1–12 and 14–20 are currently pending and have been examined.
Response to Amendment
The amendment filed October 5, 2021 has been entered.  Claims 1–12 and 14–20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:

(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6–9, 11, 14, and 16–19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, WIPO App. Pub No. 2017/148258 A1 (“Cai”) in view of Dalit et al., U.S. Patent No. 8,577,810 (“Dalit”); Gurunathan et al., U.S. Patent App. No. 2018/0053190 (“Gurunathan”); Gibbon et al., U.S. Patent App. No. 2016/0163029 (“Gibbon”); and Norair, U.S. Patent App. No. 2012/0116887 (“Norair”).
For claim 1, Cai teaches:
A payment-processing apparatus, comprising (¶ 86: user terminal):
a camera module (¶ 88: camera for collecting face image);
Cai does not teach: a first communication interface configured to receive from a standalone point-of-sale (POS) terminal a start-up command for starting up the payment-processing apparatus; and a second communication interface configured to send a request, to a remote computing device, to request facial-recognition parameters specific to a facial-recognition operation to be performed by the remote computing device, in response to the first communication interface receiving the start-up command from the standalone POS terminal; wherein the camera module is configured to turn on to collect facial information of a customer based on the facial-recognition parameters in response to the first communication interface receiving the start-up command from the standalone POS terminal; and wherein the second communication interface is further configured to send the collected facial information to the remote computing device, thereby allowing the remote 
Dalit, however, teaches:
a first communication interface configured to receive from a standalone point-of-sale (POS) terminal (col. 5, lines 1–20: facial image request to mobile device from POS device; col. 7, lines 10–21: communication can be, for example, through NFC reader receiving signal) . . .; and
a second communication interface (Fig. 1, col. 3, line 60–col. 4, line 22: various computer network communications for communicating with verification server) configured to send a request, . . . in response to the first communication interface receiving the . . . command from the standalone POS terminal (col. 7, lines 22–35: in response to request, mobile device captures facial image of consumer using camera; col. 5, lines 1–20: facial image request to mobile device from POS device); 
 . . . in response to the first communication interface receiving the . . . command from the standalone POS terminal (col. 7, lines 22–35: in response to request, mobile device captures facial image of consumer using camera).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai by adding the mobile device camera from Dalit.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more easily reducing risk of credit card fraud—a benefit explicitly disclosed by Dalit (col. 1, lines 6–20: need for reducing credit card fraud more efficiently than through manual photo identification; col. 1, line 60–col. 2, line 14: invention addresses issues in part through captured facial image) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).
The combination of Cai and Dalit does not teach: a start-up command for starting up the payment-processing apparatus; send a request, to a remote computing device, to request facial-recognition parameters specific to a facial-recognition operation to be performed by the remote computing device, in response to . . . receiving the start-up command; wherein the camera module is configured to turn on to collect facial information of a customer based on the facial-recognition parameters in response to . . . receiving the start-up command; and wherein the second communication interface is further configured to send the collected facial information to the remote computing device, thereby allowing the remote computing device to perform the facial- recognition operation to identify a customer account based on the collected facial information.
Gurunathan, however, teaches:
thereby allowing the remote computing device to perform the facial- recognition operation to identify a customer account based on the collected facial information (¶ 87, 52, 55: account data determined from linked facial image; ¶ 51, 53: facial recognition performed on the images).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai and the mobile device camera in Dalit by adding the facial image database from Gurunathan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of authorizing transactions without having to use cards or disclose sensitive information—a benefit explicitly disclosed by Gurunathan (¶ 5–7: need for authorizing transactions without risks of misplacing cards, forgetting PIN, or sharing bank and account information; ¶ 9: invention addresses issues in part by using facial image data) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).  Cai, Dalit, and Gurunathan are all related to facial recognition payments, so one of ordinary skill in the art would have been motivated to make these payments even more secure by combining these systems together.
The combination of Cai, Dalit, and Gurunathan does not teach: a start-up command for starting up the payment-processing apparatus; send a request, to a remote computing device, to request facial-recognition parameters specific to a facial-recognition operation to be performed by the remote computing device, in response to . . . receiving the start-up command; wherein the camera module is configured to turn on to collect facial information of a customer based on the facial-recognition parameters in response to . . . receiving the start-up command; and wherein the second communication interface is further configured to send the collected facial information to the remote computing device.
Gibbon, however, teaches:
send a request, to a remote computing device, to request facial-recognition parameters specific to a facial-recognition operation to be performed by the remote computing device (¶ 19: device sends facial recognition model update request to server; ¶ 15: server sends additional image capture instructions adjusting image capture parameters; ¶ 29: update related to second facial recognition operation to be performed);
wherein the camera module is configured to turn on to collect facial information of a customer based on the facial-recognition parameters (¶ 15, 29: camera captures image data based on image capture parameters; ¶ 31: image can be facial information); and
wherein the second communication interface is further configured to send the collected facial information to the remote computing device (¶ 15: information provided to server; ¶ 31: image can be facial information).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, and the facial image database in Gurunathan by adding the facial parameters from Gibbon.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of conserving bandwidth when processing images—a benefit explicitly disclosed by Gibbon (¶ 2: issue in art with bandwidth required to offload images to a remote server; ¶ 12: invention addresses issues in part through image recognition model from server).  Cai, Dalit, Gurunathan, and Gibbon are all related to facial recognition, so one of ordinary skill in the art would have been motivated to make this recognition even more efficient by combining these systems together.
The combination of Cai, Dalit, Gurunathan, and Gibbon does not teach: a start-up command for starting up the payment-processing apparatus; in response to . . . receiving the start-up command; and in response to . . . receiving the start-up command.
Norair, however, teaches:
a start-up command for starting up the payment-processing apparatus (¶ 45: point-of-sale terminal sends wake-up signal to nearby wireless device); 
in response to . . . receiving the start-up command (¶ 45–46: device wakes up in response to signal and proceed with authentication)
in response to . . . receiving the start-up command (¶ 45–46: device wakes up in response to signal and proceed with authentication).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, the facial image database in Gurunathan, and the facial parameters in Gibbon by adding the wake-up signal from Norair.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving security and flexibility of electronic payment authentications—a benefit explicitly disclosed by Norair (¶ 6: existing electronic payments and authentications are limited in security, functionality, and flexibility ; ¶ 7: invention addresses issues in part through electronic payment and authentication method).  Cai, Dalit, Gurunathan, and Norair are all related to electronic payment authorization, so one of ordinary skill in the art would have been motivated to make these payments even more secure and efficient by combining these systems together.
For claim 3, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 1 above, and Cai further teaches:
The payment-processing apparatus of claim 1, wherein the second communication interface is configured to receive, from the remote computing device, a transaction-authorization code, which is generated by the remote computing device based on the identified customer account (¶ 90: payment server sends verification code after obtaining payment account).

For claim 4, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 3 above, and Cai further teaches:
The payment-processing apparatus of claim 3, wherein the first communication interface is configured to forward, to the standalone POS terminal, the transaction-authorization code to allow the standalone POS terminal to submit a payment request to the customer account based on the transaction-authorization code and a payment amount (¶ 93: verification code input to payment terminal and forwarded to collection server; ¶ 95: code allows for payment with corresponding account for payment amount).
For claim 6, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 1 above, and Cai further teaches:
The payment-processing apparatus of claim 1, further comprising an input module configured to receive additional security information from the customer (¶ 93: user inputs verification code).
For claim 7, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 1 above, and Cai further teaches:
The payment-processing apparatus of claim 6, wherein the second communication interface is further configured to transmit the additional security information to the remote computing device, thereby allowing the remote computing device to verify the customer's identity based on the additional security information (¶ 94: verification code matched to confirm identity).
For claim 8, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 1 above, and Gurunathan further teaches:
The payment-processing apparatus of claim 1, further comprising a display module configured to: display information associated with the identified customer account (¶ 76: authorization message transmitted to payment module; ¶ 106: display; ¶ 56: message includes account data); and 
display a payment result (¶ 76: authorization message transmitted; 106: display).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, the facial parameters in Gibbon, and the wake-up signal in Norair by adding the display from Gurunathan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of authorizing transactions without having to use cards or disclose sensitive information—a benefit explicitly disclosed by Gurunathan (¶ 5–7: need for authorizing transactions without risks of misplacing cards, forgetting PIN, or sharing bank and account information; ¶ 9: invention addresses issues in part by using facial image data) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).  Cai, Dalit, Gurunathan, and Gibbon are all related to facial recognition payments, so one of ordinary skill in the art would have been motivated to make these payments even more secure by combining these systems together.


For claim 9, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 1 above, and Gurunathan further teaches:
The payment-processing apparatus of claim 1, wherein the remote computing device comprises a facial information database storing facial information of a plurality of customers (Fig. 1A, ¶ 51: example database with multiple registered entities).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, the facial parameters in Gibbon, and the wake-up signal in Norair by adding the facial image database from Gurunathan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of authorizing transactions without having to use cards or disclose sensitive information—a benefit explicitly disclosed by Gurunathan (¶ 5–7: need for authorizing transactions without risks of misplacing cards, forgetting PIN, or sharing bank and account information; ¶ 9: invention addresses issues in part by using facial image data) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).   Cai, Dalit, Gurunathan, and Gibbon are all related to facial recognition payments, so one of ordinary skill in the art would have been motivated to make these payments even more secure by combining these systems together.
For claim 11, Cai teaches:
A computer-implemented payment-processing method, comprising (¶ 77: example payment method):
. . . wherein the . . . command is received via a first communication interface between the payment-processing device and the standalone POS terminal (col. 5, lines 1–20: facial image request to mobile device from POS device; col. 7, lines 10–21: communication can be, for example, through NFC reader receiving signal);
receiving, from the remote computing device via the second communication interface, a transaction-authorization code associated with the customer account (¶ 90: payment server sends verification code connected to payment account); and
forwarding, via the first communication interface, the transaction-authorization code to the standalone POS terminal, thereby facilitating the standalone POS terminal to complete a transaction based on the transaction-authorization code (¶ 93: verification code input to payment terminal and forwarded to collection server; ¶ 95: code allows for payment with corresponding account for payment amount).
Cai does not teach: receiving, by a payment-processing device from a standalone point-of-sale (POS) terminal, a start-up command for starting up the payment-processing device, wherein the start-up command is received; in response to receiving the start-up command, requesting, by the payment-processing device, from a remote computing device, facial-recognition parameters specific to a facial-recognition operation to be performed by the remote computing device; receiving the facial-recognition parameters via a second communication interface between the payment-processing device and the remote computing device; in response to receiving the start-up command and the facial recognition parameters, obtaining, by a camera associated with a payment-processing device, facial information of a customer based on the facial-recognition parameters; and transmitting, by the payment-processing device, the facial information to the remote 
Dalit, however, teaches:
in response to receiving a . . . command from a standalone point-of-sale (POS) terminal (col. 7, lines 10–21: facial image request from point-of-sale device) . . .; 
in response to receiving the . . . command . . ., obtaining, by a camera associated with a payment-processing device, facial information of a customer (col. 7, lines 22–35: in response to request, mobile device captures facial image of consumer using camera) . . .;
transmitting, by the payment-processing device, the facial information to the remote computing device (col. 7, lines 36–51: facial image sent to verification server) via the second communication interface (Fig. 1, col. 3, line 60–col. 4, line 22: various computer network communications for communicating with verification server) . . ..
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai by adding the mobile device camera from Dalit.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more easily reducing risk of credit card fraud—a benefit explicitly disclosed by Dalit (col. 1, lines 6–20: need for reducing credit card fraud more efficiently than through manual photo identification; col. 1, line 60–col. 2, line 14: invention addresses issues in part through captured facial image) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).
The combination of Cai and Dalit does not teach: receiving, by a payment-processing device from a standalone point-of-sale (POS) terminal, a start-up command for starting up the payment-processing device, wherein the start-up command is received; in response to receiving the start-up command, requesting, by the payment-processing device, from a remote computing device, facial-recognition parameters specific to a facial-recognition operation to be performed by the remote computing device; receiving the facial-recognition parameters via a second communication interface between the payment-processing device and the remote computing device; and in response to receiving the start-up command and the facial recognition parameters, . . . based on the facial-recognition parameters; and  to allow the remote computing device to perform the facial-recognition operation to identify a customer account based on the facial information.
Gurunathan, however, teaches:
to allow the remote computing device to perform the facial-recognition operation to identify a customer account based on the facial information (¶ 87, 52, 55: account data determined from linked facial image; ¶ 51, 53: facial recognition performed on the images).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai and the mobile device camera in Dalit by adding the facial image database from Gurunathan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of authorizing transactions without having to use cards or disclose sensitive information—a benefit explicitly disclosed by (¶ 5–7: need for authorizing transactions without risks of misplacing cards, forgetting PIN, or sharing bank and account information; ¶ 9: invention addresses issues in part by using facial image data) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).  Cai, Dalit, and Gurunathan are all related to facial recognition payments, so one of ordinary skill in the art would have been motivated to make these payments even more secure by combining these systems together.
The combination of Cai, Dalit, and Gurunathan does not teach: receiving, by a payment-processing device from a standalone point-of-sale (POS) terminal, a start-up command for starting up the payment-processing device, wherein the start-up command is received; in response to receiving the start-up command, requesting, by the payment-processing device, from a remote computing device, facial-recognition parameters specific to a facial-recognition operation to be performed by the remote computing device; receiving the facial-recognition parameters via a second communication interface between the payment-processing device and the remote computing device; and in response to receiving the start-up command and the facial recognition parameters, . . . based on the facial-recognition parameters.
Gibbon, however, teaches:
requesting, by the payment-processing device, from a remote computing device, facial-recognition parameters specific to a facial-recognition operation to be performed by the remote computing device (¶ 19: device sends facial recognition model update request to server; ¶ 15: server sends additional image capture instructions adjusting image capture parameters; ¶ 29: update related to second facial recognition operation to be performed)
receiving the facial-recognition parameters via a second communication interface between the payment-processing device and the remote computing device (¶ 15: information provided to server; ¶ 31: image can be facial information);
in response to receiving . . . the facial recognition parameters, . . . based on the facial-recognition parameters (¶ 15: camera captures image data based on image capture parameters; ¶ 31: image can be facial information; ¶ 29: facial recognition operation based on parameters).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, and the facial image database in Gurunathan by adding the facial parameters from Gibbon.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of conserving bandwidth when processing images—a benefit explicitly disclosed by Gibbon (¶ 2: issue in art with bandwidth required to offload images to a remote server; ¶ 12: invention addresses issues in part through image recognition model from server).  Cai, Dalit, Gurunathan, and Gibbon are all related to facial recognition, so one of ordinary skill in the art would have been motivated to make this recognition even more efficient by combining these methods together.
The combination of Cai, Dalit, Gurunathan, and Gibbon does not teach: receiving, by a payment-processing device from a standalone point-of-sale (POS) terminal, a start-up command for starting up the payment-processing device, wherein the start-up command is received; in response to receiving the start-up command; and in response to receiving the start-up command.


receiving, by a payment-processing device from a standalone point-of-sale (POS) terminal, a start-up command for starting up the payment-processing device, wherein the start-up command is received (¶ 45: point-of-sale terminal sends wake-up signal to nearby wireless device); 
in response to receiving the start-up command (¶ 45–46: device wakes up in response to signal and proceed with authentication); and
in response to receiving the start-up command (¶ 45–46: device wakes up in response to signal and proceed with authentication).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, the facial image database in Gurunathan, and the facial parameters in Gibbon by adding the wake-up signal from Norair.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving security and flexibility of electronic payment authentications—a benefit explicitly disclosed by Norair (¶ 6: existing electronic payments and authentications are limited in security, functionality, and flexibility ; ¶ 7: invention addresses issues in part through electronic payment and authentication method).  Cai, Dalit, Gurunathan, and Norair are all related to electronic payment authorization, so one of ordinary skill in the art would have been motivated to make these payments even more secure and efficient by combining these systems together.


For claim 14, Cai, Dalit, Gibbon, and Gurunathan teach all the limitations of claim 11 above, and Cai further teaches:
The computer-implemented method of claim 11, wherein the standalone POS terminal is configured to submit a payment request to the account associated with the customer based on the transaction-authorization code and a payment amount (¶ 93: verification code input to payment terminal and forwarded to collection server; ¶ 95: code allows for payment with corresponding account for payment amount).
For claim 16, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 11 above, and Cai further teaches:
The computer-implemented method of claim 11, further comprising receiving additional security information from the customer (¶ 93: user inputs verification code).
For claim 17, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 16 above, and Cai further teaches:
The computer-implemented method of claim 16, further comprising transmitting the additional security information to the remote computing device to allow the remote computing device to verify the customer's identity based on the additional security information (¶ 94: verification code matched to confirm identity).


For claim 18, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 11 above, and Gurunathan further teaches:
The computer-implemented method of claim 11, further comprising: displaying information associated with the identified customer account (¶ 76: authorization message transmitted to payment module; ¶ 106: display; ¶ 56: message includes account data); and 
displaying a payment result (¶ 76: authorization message transmitted; 106: display).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, the facial parameters in Gibbon, and the wake-up signal in Norair by adding the display from Gurunathan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of authorizing transactions without having to use cards or disclose sensitive information—a benefit explicitly disclosed by Gurunathan (¶ 5–7: need for authorizing transactions without risks of misplacing cards, forgetting PIN, or sharing bank and account information; ¶ 9: invention addresses issues in part by using facial image data) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).  Cai, Dalit, Gibbon, and Gurunathan are all related to facial recognition payments, so one of ordinary skill in the art would have been motivated to make these payments even more secure by combining these methods together.


For claim 19, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 11 above, and Gurunathan further teaches:
The computer-implemented method of claim 11, wherein the remote computing device comprises a facial information database storing facial information of a plurality of customers (Fig. 1A, ¶ 51: example database with multiple registered entities).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, the facial parameters in Gibbon, and the wake-up signal in Norair by adding the facial image database from Gurunathan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of authorizing transactions without having to use cards or disclose sensitive information—a benefit explicitly disclosed by Gurunathan (¶ 5–7: need for authorizing transactions without risks of misplacing cards, forgetting PIN, or sharing bank and account information; ¶ 9: invention addresses issues in part by using facial image data) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).  Cai, Dalit, Gibbon, and Gurunathan are all related to facial recognition payments, so one of ordinary skill in the art would have been motivated to make these payments even more secure by combining these methods together.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, WIPO App. Pub No. 2017/148258 A1 (“Cai”) in view of Dalit et al., U.S. Patent No. 8,577,810 (“Dalit”); Gurunathan et al., U.S. Patent App. No. 2018/0053190 (“Gurunathan”); Gibbon et al., U.S. Patent App. No. 2016/0163029 (“Gibbon”); Norair, U.S. Patent App. No. 2012/0116887 (“Norair”); and Lee et al., U.S. Patent App. No. 2014/0331189 (“Lee”).
For claim 2, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 1.  The combination of Cai, Dalit, Gurunathan, Gibbon, and Norair does not teach: wherein the first communication interface comprises a universal serial bus (USB) interface, a BluetoothTM interface, or a WiFiTM interface.
	Lee, however, teaches:
The payment-processing apparatus of claim 1, wherein the first communication interface comprises a universal serial bus (USB) interface, a BluetoothTM interface, or a WiFiTM interface (¶ 84: communications with kiosk may be through Wi-Fi or Bluetooth).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, the facial image database in Gurunathan, the facial parameters in Gibbon, and the wake-up signal in Norair by adding the kiosk communications from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the kiosk more convenient—a benefit explicitly disclosed by Lee (¶ 3: kiosks made more accessible in part through enhanced communication features) and desired by Cai (¶ 4, 64: need for more convenient communications than the existing card swiping and password inputs).  Cai, Dalit, Gurunathan, Norair, and Lee are all related in part to transactions at self-service terminals, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.
For claim 12, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 11.  The combination of Cai, Dalit, Gurunathan, Gibbon, and Norair does not teach: wherein the facial-information-collection device comprises a communication interface configured to TM interface, or a WiFiTM interface.
	Lee, however, teaches:
The computer-implemented method of claim 11, wherein the first communication interface comprises a universal serial bus (USB) interface, a BluetoothTM interface, or a WiFiTM interface (¶ 84: mobile device can communicate with kiosk may be through Wi-Fi or Bluetooth).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, the facial image database in Gurunathan, the facial parameters in Gibbon, and the wake-up signal in Norair by adding the kiosk communications from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the kiosk more convenient—a benefit explicitly disclosed by Lee (¶ 3: kiosks made more accessible in part through enhanced communication features) and desired by Cai (¶ 4, 64: need for more convenient communications than the existing card swiping and password inputs).  Cai, Dalit, Gurunathan, Norair, and Lee are all related in part to transactions at self-service terminals, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, WIPO App. Pub No. 2017/148258 A1 (“Cai”) in view of Dalit et al., U.S. Patent No. 8,577,810 (“Dalit”); Gurunathan et al., U.S. Patent App. No. 2018/0053190 (“Gurunathan”); Gibbon et al., U.S. Patent App. No. 2016/0163029 (“Gibbon”); Norair, U.S. Patent App. No. 2012/0116887 (“Norair”); and Lau et al., U.S. Patent App. No. 2013/0015946 (“Lau”).
For claim 5, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 1.  The combination of Cai, Dalit, Gurunathan, Gibbon, and Norair does not teach: wherein the facial information comprises one or more of: a two-dimensional (2D) image of the customer's face; a three-dimensional (3D) image of the customer's face; a feature vector extracted from an image of the customer's face.
Lau, however, teaches:
The payment-processing apparatus of claim 1, wherein the facial information comprises one or more of: a two-dimensional (2D) image of the customer's face (¶ 102: image partitioned into two-dimensional tiles);
a three-dimensional (3D) image of the customer's face (¶ 109: image can be three-dimensional object);
a feature vector extracted from an image of the customer's face (¶ 113–115: feature vectors generated for facial components).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, the facial image database in Gurunathan, the facial parameters in Gibbon, and the wake-up signal in Norair by adding the image data from Lau.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving security—through facial recognition—a benefit explicitly disclosed by Lau (¶ 2: need for more secure protections than short passwords; ¶ 3: invention uses facial recognition for authentication) and desired by Cai (¶ 5: need for more secure payment methods that address issue of password leakage).  Cai, Dalit, Gurunathan, Gibbon, and Lau are all related in part to facial recognition, so one of ordinary 
For claim 15, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 11.  The combination of Cai, Dalit, Gurunathan, Gibbon, and Norair does not teach: wherein the facial information comprises one or more of: a two-dimensional (2D) image of the customer's face; a three-dimensional (3D) image of the customer's face; a feature vector extracted from an image of the customer's face.
Lau, however, teaches:
The computer-implemented method of claim 11, wherein the facial information comprises one or more of: a two-dimensional (2D) image of the customer's face (¶ 102: image partitioned into two-dimensional tiles);
a three-dimensional (3D) image of the customer's face (¶ 109: image can be three-dimensional object);
a feature vector extracted from an image of the customer's face (¶ 113–115: feature vectors generated for facial components).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, the facial image database in Gurunathan, the facial parameters in Gibbon, and the wake-up signal in Norair by adding the image data from Lau.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving security—through facial recognition—a benefit explicitly disclosed by Lau (¶ 2: need for more secure protections than short passwords; ¶ 3: invention uses facial recognition for authentication) and desired by Cai (¶ 5: need for more secure payment methods that address issue of password leakage).  Cai, .
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, WIPO App. Pub No. 2017/148258 A1 (“Cai”) in view of Dalit et al., U.S. Patent No. 8,577,810 (“Dalit”); Gurunathan et al., U.S. Patent App. No. 2018/0053190 (“Gurunathan”); Gibbon et al., U.S. Patent App. No. 2016/0163029 (“Gibbon”); and Norair, U.S. Patent App. No. 2012/0116887 (“Norair”); Fisher, U.S. Patent App. No. 2013/0103511 (“Fisher”).
For claim 10, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 1 above.  The combination of Cai, Dalit, Gurunathan, Gibbon, and Norair does not teach: wherein the standalone POS terminal configured to perform one or more of: determining price; calculating payment sum; and processing a coupon, 
Fisher, however, teaches:
The payment-processing apparatus of claim 1, wherein the standalone POS terminal configured to perform one or more of: determining price (¶ 22: purchase amount of items calculated); 
calculating payment sum (¶ 22: total purchase amount calculated); and 
processing a coupon (¶ 22: coupon can be applied).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, the facial image database in Gurunathan, the facial parameters in Gibbon, and the wake-up signal in Norair by adding the specific point-of-sale functions from Fisher.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating (¶ 4: point-of-sale device determines transaction total from mobile device to facilitate authorization) and desired by Cai (¶ 4, 64: need for more convenient communications than the existing card swiping and password inputs).  Cai, Dalit, Gurunathan, Norair, and Fisher are all related in part to transactions between mobile devices and point-of-sale terminals, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.
For claim 20, Cai, Dalit, Gurunathan, Gibbon, and Norair teach all the limitations of claim 11 above.  The combination of Cai, Dalit, Gurunathan, Gibbon, and Norair does not teach: wherein the standalone POS terminal is configured to perform one or more of: determining price; calculating payment sum; and processing a coupon.
Fisher, however, teaches:
The computer-implemented method of claim 11, wherein the standalone POS terminal is configured to perform one or more of: determining price (¶ 22: purchase amount of items calculated); 
calculating payment sum (¶ 22: total purchase amount calculated); and 
processing a coupon (¶ 22: coupon can be applied).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, the facial image database in Gurunathan, the facial parameters in Gibbon, and the wake-up signal in Norair by adding the specific point-of-sale functions from Fisher.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating wireless mobile transactions at point-of-sale devices—a benefit explicitly disclosed by Fisher (¶ 4: point-of-sale device determines transaction total from mobile device to facilitate authorization) and desired by Cai (¶ 4, 64: need for more convenient communications than the existing card swiping and password inputs).  Cai, Dalit, Gurunathan, Norair, and Fisher are all related in part to transactions between mobile devices and point-of-sale terminals, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on October 5, 2021 with respect to claims 1–12 and 14–20 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Gibbon (U.S. Patent App. No. 2016/0163029) fails to disclose the limitation “send a request, to a remote computing device, to request facial-recognition parameters specific to a facial-recognition operation to be performed by the remote computing device”  Applicant explains that Gibbon refers to sending information associated with an object to a server, and thus does not disclose sending a request for facial recognition parameters specific to a facial recognition operation to be performed.  Gibbon, however, has been further cited to disclose requesting an update to a facial recognition model (¶ 19: “FIG. 1 illustrates a particular example in which an electronic device 102 (e.g., a smartphone, a tablet computing device, etc.) may send an image recognition model update request (e.g., a facial recognition model update request or an object recognition model update request) to a server”), and this request is directly related to a facial recognition image taken based on the response (¶ 28: “The electronic device 102 is further configured to receive the image recognition model update information 170 from the server”; ¶ 29: “The electronic device 102 is configured to perform a second image recognition operation . . ..  In other cases, the second image recognition operation may be performed on second image data (not shown in FIG. 1) that is captured by the camera 108 (e.g., after the second image recognition model has been generated).”).  Thus, the cited references, in combination, disclose “send a request, to a remote computing device, to request facial-recognition parameters specific to a facial-recognition operation to be performed by the remote computing device.”
Applicant argues that claim 11 is allowable based on similar reasoning. Thus, for the reasons discussed above, the combination of Cai (WIPO App. Pub No. 2017/148258 A1), Dalit (U.S. Patent No. 8,577,810), Gurunathan (U.S. Patent App. No. 2018/0053190), Gibbon, and Norair (U.S. Patent App. No. 2012/0116887) does disclose all the limitations of claim 11.
Applicant’s additional arguments with respect to claims 1–20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1 and 11 and argues that the combination of Cai, Dalit, Gurunathan, and Gibbon does not disclose these additional limitations.  Claims 1 and 11, however, are currently rejected under 35 U.S.C. 103 over Cai in view of Dalit, Gurunathan, Gibbon, and Norair.  Thus, Applicant’s arguments with respect to claims 1 and 11 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1 and 11, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, the combination of Cai, Dalit, Gurunathan, Gibbon, and Norair discloses all the limitations of claims 1 and 11.  Thus, Applicant’s arguments with respect to claims 2–10, 12, and 14–20 are not persuasive.
Examiner Notes
Claims 1–20 are patent eligible under 35 U.S.C. 101 because they are not directed to an abstract idea.
Claims 1–20 recite authorizing a payment transaction, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.
Claims 1–20, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims involve a combination of steps—starting up a user device from a point-of-sale (POS) terminal, requesting facial recognition parameters, activating a camera based on the start-up command, identifying a user account from the facial information, receiving a transaction code, and authorizing the transaction as a result—which operate in a non-conventional and non-generic way that is more than the conventional authentication process at a POS terminal.  Thus, the limitations of claims 1–20, in combination, integrate the abstract idea into a practical application.
For these reasons, claims 1–20 are not rejected under 35 U.S.C. 101.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Buddhavarapu, U.S. Patent No. 9,881,295, discloses a payment method that involves capturing a payee’s facial image.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696   

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696